Exhibit 10.1

FIFTH AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of September 7, 2016, by and among OXFORD
FINANCE LLC, a Delaware limited liability company with an office located at 133
North Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent
(in such capacity, the “Collateral Agent”), the Lenders listed on Schedule 1.1
of the Loan Agreement (as defined below) or otherwise a party thereto from time
to time including Oxford in its capacity as a Lender and SILICON VALLEY BANK, a
California corporation with an office located at 3005 Carrington Mill Boulevard,
Suite 530, Morrisville, North Carolina 27560 (each a “Lender” and collectively,
the “Lenders”), and TRANSENTERIX, INC., a Delaware corporation (“Parent”),
TRANSENTERIX SURGICAL, INC., a Delaware corporation (“TransEnterix Surgical”),
SAFESTITCH LLC, a Virginia limited liability company (“SafeStitch”), and
TRANSENTERIX INTERNATIONAL, INC., a Delaware corporation (“TransEnterix
International”, and together with Parent, TransEnterix Surgical, and SafeStitch,
individually and collectively, jointly and severally, “Borrower”), each with
offices located at 635 Davis Drive, Suite 300, Morrisville, North Carolina
27560.

Recitals

A. Collateral Agent, Lenders and Borrower have entered into that certain Amended
and Restated Loan and Security Agreement dated as of September 26, 2014 (as
amended by that certain First Amendment to Amended and Restated Loan and
Security Agreement dated as of August 14, 2015, that certain Consent and Second
Amendment to Amended and Restated Loan and Security Agreement dated as of
September 18, 2015, that certain Third Amendment to Amended and Restated Loan
and Security Agreement dated as of November 13, 2015, and that certain Consent
and Fourth Amendment to Amended and Restated Loan and Security Agreement dated
as of April 19, 2016, the “Loan Agreement”).

B. Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C. Borrower and Lenders desire to amend the Loan Agreement to (i) amend certain
covenants and (ii) make certain other revisions as more fully set forth below.

D. Collateral Agent and Lenders have agreed to amend certain provisions of the
Loan Agreement, but only to the extent, in accordance with the terms, subject to
the conditions and in reliance upon the representations and warranties set forth
below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 6.6 (Operating Accounts). Section 6.6(d) of the Loan Agreement is
amended and restated to read in full as follows:

“(d) Notwithstanding the foregoing provisions of this Section 6.6, any Foreign
Subsidiary may maintain Collateral Accounts with Persons who are not Silicon
Valley Bank (or its Affiliates) and outside of the United States, and no Foreign
Subsidiary shall be required to deliver a Control Agreement or other instrument
granting Collateral Agent a lien in or control over of any Collateral Account
maintained by such Foreign Subsidiary.”

2.2 Section 6.10 (Minimum Cash). Section 6.10 of the Loan Agreement is amended
and restated as follows:

“6.10 Minimum Cash. Borrower shall maintain at all times at least Ten Million
Dollars ($10,000,000.00) in cash and Cash Equivalents in Collateral Accounts at
Bank.”

2.3 Section 6.12 (Creation/Acquisition of Subsidiaries). Section 6.12 of the
Loan Agreement is amended and restated as follows:

“6.12 Creation/Acquisition of Subsidiaries. In the event Borrower, or any of
Borrower’s Subsidiaries, creates or acquires any Subsidiary (a “New
Subsidiary”), Borrower, or such Subsidiary, shall promptly notify Collateral
Agent and each Lender of the creation or acquisition of such New Subsidiary and
take all such action as may be reasonably required by Collateral Agent or any
Lender to cause each such New Subsidiary to become a co-Borrower hereunder or to
guarantee the Obligations of Borrower under the Loan Documents and, in each
case, grant a continuing pledge and security interest in and to the assets of
such New Subsidiary (substantially as described on Exhibit A hereto); and
Borrower, or such Subsidiary, as applicable, shall grant and pledge to
Collateral Agent, for the ratable benefit of the Lenders, and each Lender, a
perfected security interest in the stock, units or other evidence of ownership
of each such New Subsidiary; provided, however, that solely in the circumstance
in which Borrower or any Subsidiary creates or acquires a Foreign Subsidiary in
an acquisition permitted by Section 7.7 hereof or otherwise approved by the
Required Lenders, (i) such Foreign Subsidiary shall not be required to guarantee
the Obligations of Borrower under the Loan Documents nor to grant a continuing
pledge and security interest in and to the assets of such Foreign Subsidiary,
(ii) with regard to a First-Tier Foreign Subsidiary, Borrower or the applicable
Subsidiary shall not be required to grant and pledge to Collateral Agent, for
the ratable benefit of Lenders, a perfected security interest in more than
sixty-five percent (65%) of the issued and outstanding capital stock, membership
units or other securities of such First-Tier Foreign Subsidiary, and (iii) with
regard to a Foreign Subsidiary directly owned by another Foreign Subsidiary,
Borrower and its Subsidiaries shall not be required to grant and pledge to
Collateral Agent a security interest in any of the issued and outstanding
capital stock, membership units or other securities of such Foreign Subsidiary

2.4 Section 7.13 (TransEnterix International/TransEnterix Europe/Vulcanos
Assets). Section 7.13 of the Loan Agreement is amended and restated as follows:

“7.13 TransEnterix International/TransEnterix Europe/Vulcanos Assets. Permit the
aggregate value of cash maintained by TransEnterix International and any Foreign
Subsidiaries of a Borrower to exceed Two Million Dollars ($2,000,000.00) at any
time.”

2.5 Section 8.2 (Covenant Default). Section 8.2(a) of the Loan Agreement is
amended and restated as follows:

“(a) Borrower fails or neglects to perform any obligation in Sections 6.2
(Financial Statements, Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.6
(Operating Accounts), 6.7 (Protection of Intellectual Property Rights), 6.9
(Notices of Litigation and Default), 6.10 (Minimum Cash), 6.11 (Landlord
Waivers; Bailee Waivers), 6.12 (Creation/Acquisition of Subsidiaries), or 6.14
(ISIS Telecommunications) or Borrower violates any covenant in Section 7; or”

2.6 Section 13.1 (Definitions). The following definitions are hereby added to or
amended and restated in Section 13.1 of the Loan Agreement as follows:

“Domestic Subsidiary” is an entity organized under the laws of the United States
or any state or territory thereof or the District of Columbia.

“First-Tier Foreign Subsidiary” is a Foreign Subsidiary, the capital stock,
membership units or other securities of which are directly owned by Borrower or
a Domestic Subsidiary.

“Foreign Subsidiary” is a Subsidiary that is not a Domestic Subsidiary.

“Shares” is one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
or Borrower’s Subsidiary, in any Subsidiary; provided, however, (i) with regard
to a First-Tier Foreign Subsidiary, “Shares” shall mean sixty-five percent (65%)
of the issued and outstanding capital stock, membership units or other
securities owned or held of record by Borrower or a Domestic Subsidiary in such
First-Tier Foreign Subsidiary, and (ii) “Shares” shall not include any of the
issued and outstanding capital stock, membership units or other securities of
Vulcanos or any other Foreign Subsidiary that is not a First-Tier Foreign
Subsidiary.

2.7 Section 13.1 (Definitions). A new clause (n) is hereby added to the
definition of “Permitted Indebtedness” in Section 13.1 of the Loan Agreement as
follows:

“(n) Borrower’s unsecured guaranties of obligations of a Subsidiary, provided
that such obligations (i) do not constitute Indebtedness, (ii) are incurred in
the ordinary course of such Subsidiary’s business, and (iii) with regard to
obligations of Foreign Subsidiaries, do not exceed an aggregate amount
guaranteed of $2,000,000 (or the equivalent thereof) at any one time.”

2.8 Section 13.1 (Definitions). Clause (f) of the definition of “Permitted
Investments” in Section 13.1 of the Loan Agreement is hereby amended and
restated as follows:

“(f) Investments by (i) a Borrower in another Borrower, (ii) by a Borrower in a
Subsidiary that is not a Borrower not to exceed Fifty Thousand Dollars
($50,000.00) in the aggregate in any fiscal year, provided that Borrower may
make Investments in Foreign Subsidiaries (directly or indirectly through
TransEnterix International or another Foreign Subsidiary) not to exceed Seven
Million Dollars ($7,000,000) in the aggregate in any fiscal quarter, (iii) by
Subsidiaries not a Borrower in a Borrower, or (iv) by a Subsidiary that is not a
Borrower in another Subsidiary that is not a Borrower.”

2.9 Exhibit A to the Loan Agreement is replaced with Exhibit A attached hereto.

2.10 Exhibit C to the Loan Agreement is replaced with Exhibit C attached hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (b) no Event of
Default has occurred and is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Collateral Agent and
Lenders on the First Amendment Effective Date remain true, accurate and complete
and have not been amended, supplemented or restated and are and continue to be
in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders, in form and substance
satisfactory to Collateral Agent and each Lender, such documents, and completion
of such other matters, as Collateral Agent and each Lender may reasonably deem
necessary or appropriate, including, without limitation:



  (a)   this Amendment by each party hereto; and



  (b)   Borrower’s payment of all Lenders’ Expenses incurred through the date of
this Amendment.

[Balance of Page Intentionally Left Blank]

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 
BORROWER:
TRANSENTERIX, INC.
By: /s/ Joseph P. Slattery
 
Name: Joseph P. Slattery
 
Title: Executive Vice President
 
TRANSENTERIX SURGICAL, INC.
By: /s/ Janet Jamiolkowski
 
Name: Janet Jamiolkowski
 
Title: Vice President, Finance
 
SAFESTITCH LLC
By: TransEnterix, Inc., its sole member
By: /s/ Joseph P. Slattery
 
Name: Joseph P. Slattery
 
Title: Executive Vice President
 
TRANSENTERIX INTERNATIONAL, INC.
By: /s/ Joseph P. Slattery
 
Name: Joseph P. Slattery
 
Title: Executive Vice President
 

[Signature Page to Fifth Amendment to Amended and Restated Loan and Security
Agreement]In Witness Whereof, the parties hereto have caused this Amendment to
be duly executed and delivered as of the date first written above.

 
COLLATERAL AGENT AND LENDER:
OXFORD FINANCE LLC
By: /s/ Mark Davis
 
Name: Mark Davis
 
Title: Vice President – Finance, Secretary & Treasurer
 
LENDER:
SILICON VALLEY BANK
By: /s/ Scott McCarty
 
Name: Scott McCarty
 
Title: Director
 

[Signature Page to Fifth Amendment to Amended and Restated Loan and Security
Agreement]
EXHIBIT A

Description of Collateral

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as set forth below),
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts, all
certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), securities and all other investment
property (except as set forth below), supporting obligations, and financial
assets, whether now owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: (i) any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, in each case whether published or
unpublished or registered or unregistered; any patents, patent applications and
like protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same; trademarks, trade
names, service marks, mask works, rights of use of any name, domain names, trade
dress, any applications therefor, in each case whether registered or not; and
the goodwill of the business of Borrower connected with and symbolized thereby;
know-how, operating and production manuals, trade secret rights, clinical and
non-clinical data, rights to unpatented inventions, source code, software,
processes, techniques, research, studies, algorithms, formulae, databases,
quality control procedures, technical specifications and data, sales literature,
drawings, blueprints and inventions; and any claims for damage by way of any
past, present, or future infringement of any of the foregoing (collectively, the
“Intellectual Property”); provided, however, the Collateral shall include all
Accounts, license and royalty fees and other revenues, proceeds, or income
arising out of or relating to any of the foregoing; provided that if a judicial
authority (including a U.S. Bankruptcy Court) would hold that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in such Accounts, license and royalty fees and other revenues,
proceeds, or income of Intellectual Property, then the Collateral shall
automatically, and effective as of the Effective Date, include the Intellectual
Property to the extent necessary to permit perfection of Collateral Agent’s
security interest in such Accounts, license and royalty fees and other revenues,
proceeds, or income of the Intellectual Property; (ii) any United States
intent-to-use trademark or service mark application to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark or
service mark application under applicable law, (iii) the Excluded Accounts,
(iv) more than sixty five percent (65%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
in a First-Tier Foreign Subsidiary, or (v) any of the issued and outstanding
capital stock, membership units or other securities of Vulcanos or any other
Foreign Subsidiary that is not a First-Tier Foreign Subsidiary.

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and Lenders, Borrower has agreed not to encumber any of its Intellectual
Property.

1

EXHIBIT C

COMPLIANCE CERTIFICATE

     
TO:
  OXFORD FINANCE LLC, as Collateral Agent and Lender SILICON VALLEY BANK, as
Lender

FROM:
  TRANSENTERIX, INC.

TRANSENTERIX SURGICAL, INC.
SAFESTITCH LLC
TRANSENTERIX INTERNATIONAL, INC.

The undersigned authorized officer (“Officer”) of TRANSENTERIX, INC.,
TRANSENTERIX SURGICAL, INC., SAFESTITCH LLC, and TRANSENTERIX INTERNATIONAL,
INC. (collectively, the “Borrower”), hereby certifies, solely in his or her
capacity as an officer of Borrower and not in any individual capacity, that in
accordance with the terms and conditions of the Amended and Restated Loan and
Security Agreement by and among Borrower, Collateral Agent, and the Lenders (the
“Agreement”),

(i) Borrower is in complete compliance for the period ending        with all
required covenants except as noted below;

(ii) There are no Events of Default, except as noted below;

(iii) Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date.

(iv) Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement;

(v) No Liens have been levied or claims made against Borrower or any of
Borrower’s Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Collateral Agent
and the Lenders.

Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

2

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

                                      Reporting Covenant   Requirement      
Complies   1 )  
Financial statements
  Monthly within 30 days       Yes   No   N/A   2 )  
Annual (CPA Audited)
statements
  Within 180 days after
Fiscal Year End  
  Yes

  No

  N/A

  3 )  
Annual Financial
Projections/Budget
(prepared on a monthly
basis)
  Annually (w/n 10 days
of FYE) and when
revised

 


  Yes



  No



  N/A



  4 )  
A/R & A/P agings
  If applicable       Yes   No   N/A   5 )  
8-K, 10-K and 10-Q Filings
  If applicable       Yes   No   N/A   6 )  
Compliance Certificate
  Monthly within 30 days       Yes   No   N/A   8 )  
Copy of rental check (627
Distribution Drive)
  Monthly within 30 days

 
  Yes

  No

  N/A

       
IP Report *
  Monthly within 30 days       Yes   No   N/A   9 )  
Total amount of
Borrower’s cash and cash
equivalents at the last
day of the measurement
period
 



 



$       




 




 




  10 )  
Total amount of
Borrower’s Subsidiaries’
cash and cash equivalents
at the last day of the
measurement period
 



 



$       




 




 






                                      Deposit and   (Please list all accounts;
attach separate sheet if additional space needed)         Securities Accounts  
                                      Acct Control         Bank   Account Number
  New Account?   Agmt in place?   1 )          
Yes
  No   Yes   No   2 )          
Yes
  No   Yes   No   3 )          
Yes
  No   Yes   No   4 )          
Yes
  No   Yes   No   5 )          
Yes
  No   Yes   No   6 )          
Yes
  No   Yes   No Bank Services  
 
 


 
 
 
       
 
 


 
 
 
Amount of cash secured                     Bank Services:                     $
         
 
 


 
 
 
Amount of non-cash secured Bank                     Services  
 
 


 
 
 
$                         

Minimum Cash Covenant

                              Requirement   Actual   Compliance
1)
  Minimum Cash   At least $10,000,000           Yes   No

              Other Matters             Have any Key Persons departed or ceased
to be employed
  Yes   No
since the last Compliance Certificate?
 
 
 
Have there been any transfers/sales/disposals/retirement of
  Yes   No Collateral or IP prohibited by the Agreement?
        Have there been any new or pending claims or causes of action
  Yes   No against Borrower that involve more than $150,000?
        * The following Intellectual Property was registered (or a
        registration application submitted) after the Effective Date or
        the most recent Compliance Certificate, as applicable (if no
       
registrations, state “None”)
 
 
 

Exceptions
 
 
 

 
 
 
 

Please explain any exceptions with
respect to the certification above:
 

 

 


(If no exceptions exist, state “No
exceptions.” Attach separate sheet
if additional space needed.)
 


 


 




[Balance of Page Intentionally Left Blank]

TRANSENTERIX, INC.

By  
Name:  
Title:  

Date:

TRANSENTERIX SURGICAL, INC.

By  
Name:  
Title:  

Date:

 
SAFESTITCH LLC
By: TransEnterix, Inc., its sole member
By
Name:
Title:

Date:

TRANSENTERIX INTERNATIONAL, INC.

By  
Name:  
Title:  

Date:

      LENDER USE ONLY
Received by:
  Date:  
 
   
Verified by:  
  Date:  
 
    Compliance Status: Yes No


3